       Case 1:20-cv-00504-EPG Document 18 Filed 12/28/20 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10   ERIC JOHN URBANO,                               )   No. 1:20-cv-00504-EPG
                                                     )
11
            Plaintiff,                               )   STIPULATION TO VOLUNTARY
12                                                   )   REMAND PURSUANT TO
                    v.                               )   SENTENCE FOUR OF 42 U.S.C.
13                                                   )   § 405(g) AND TO ENTRY OF JUDGMENT
     ANDREW SAUL,                                    )   AND ORDER
14
     Commissioner of Social Security,                )
15                                                   )
            Defendant.                               )
16                                                   )
17                                                   )
                                                     )
18
19          IT IS HEREBY STIPULATED by the parties, through their undersigned counsel, and
20   with the approval of the Court, that this action be remanded for further administrative
21   proceedings pursuant to sentence four of 42 U.S.C. section 405(g). On remand, the Appeals
22   Council will remand the case to an administrative law judge (ALJ) for a new decision. The
23   Appeals Council will instruct the ALJ to take further action, as warranted, to complete the
24   administrative record.
25          The parties further request that the Clerk of the Court be directed to enter a final
26   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
27   Commissioner.
28




                                                     `-1-
      Case 1:20-cv-00504-EPG Document 18 Filed 12/28/20 Page 2 of 3


 1   Dated: December 23, 2020          LAW OFFICES OF FRANCESCO PAULO
                                       BENAVIDES
 2
 3                               By:   /s/ Franceso Benavides
                                       FRANCESCO BENAVIDES
 4                                     * By email authorization on, December 22, 2020
                                       Attorney for Plaintiff
 5
 6   Dated: December 23, 2020          MCGREGOR W. SCOTT
                                       United States Attorney
 7
 8
                                 By:   /s/ Geralyn Gulseth
 9                                     Special Assistant United States Attorney
                                       Attorneys for Defendant
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                        `-2-
       Case 1:20-cv-00504-EPG Document 18 Filed 12/28/20 Page 3 of 3


 1                                              ORDER
 2        Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
 3   U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”) (ECF No. 17), and for
 4   cause shown, IT IS ORDERED that the above-captioned action is remanded to the
 5   Commissioner of Social Security for further proceedings consistent with the terms of the
 6   Stipulation to Remand.
 7
 8   IT IS SO ORDERED.
 9
        Dated:    December 26, 2020                          /s/
10                                                    UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                   `-3-
